Title: [Diary entry: 7 August 1786]
From: Washington, George
To: 

Monday 7th. Mercury at 72 in the Morning—78 at Noon and 77 at Night. Went to Alexandria to the Genl. Meeting of the Potomack Co. Colo. Humphreys accompanied me. A sufficient number of shares being present to constitute the Meeting the Accts. of the Directors were exhibited and a Genl. report made but for want of the Secretarys Books which were locked up, and he absent the Orders and other proceedings referred to in that report could not be exhibited.